         Case 1:18-cv-11940-RGS Document 31 Filed 10/17/18 Page 1 of 2



                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS


GENZYME CORPORATION,

                       Plaintiff,

               v.                                        CIVIL ACTION No. 18-cv-11940-RGS

THOMAS DOTTER,

                       Defendant.


        PLAINTIFF’S MOTION FOR SANCTIONS PURSUANT TO RULE 37(d)

       Plaintiff Genzyme Corporation (“Genzyme”) hereby moves for sanctions against

Defendant Thomas Dotter (“Dotter”) pursuant to Federal Rule of Civil Procedure 37(d) as a

result of Defendant’s failure to appear for his deposition on October 15, 2018. Specifically,

Plaintiff moves for an order precluding Dotter from submitting an affidavit in opposition to

Genzyme’s forthcoming motion for a preliminary injunction and for monetary sanctions in the

form of attorneys’ fees and costs incurred in preparing for Dotter’s deposition and drafting this

motion, as well as costs to Plaintiff occasioned by the retention of a court reporter. In support of

this motion, Plaintiff files the accompanying Memorandum of Law in Support of Its Motion for

Sanctions Pursuant to Rule 37(d), and the Affidavit of Michael J. Licker.



                                                             Respectfully Submitted,

                                                             GENZYME CORPORATION,

                                                             By its attorneys,


                                                             /s/ Michael J. Licker
                                                             James W. Bucking, BBO #558800
             Case 1:18-cv-11940-RGS Document 31 Filed 10/17/18 Page 2 of 2



                                                                Michael J. Licker BBO #678746
                                                                FOLEY HOAG LLP
                                                                155 Seaport Boulevard
                                                                Boston, MA 02210
                                                                Tel: 617-832-1000
                                                                Fax: 617-832-7000
                                                                jwb@foleyhoag.com
                                                                mlicker@foleyhoag.com


Dated: October 17, 2018



                    Certificate of Compliance with Local Rules 7.1 and 37.1

       I, Michael J. Licker, hereby certify that on October 16, 2018, I conferred with
Defendant’s counsel via telephone in a good faith attempt to resolve or narrow the issues
presented herein.


                                                      /s/ Michael J. Licker
                                                      Michael J. Licker



                                       Certificate of Service

        I, Michael J. Licker, counsel for Plaintiff, do hereby certify that a true and accurate copy
of the foregoing document, which was filed via the Court’s ECF system on October 17, 2018,
will be sent electronically by the ECF system to the registered participants as identified on the
Notice of Electronic Filing (NEF) and that paper copies will be sent to those indicated as non-
registered participants.


                                                      /s/ Michael J. Licker
                                                      Michael J. Licker




                                                -2-
B4894431.1
